Citation Nr: 1016957	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to December 2002 VA medical 
treatment.


REPRESENTATION

Veteran represented by:	Thomas J. Reed


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from December 1958 
to August 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  During the pendency of this appeal, the claims 
file was transferred to the Wilmington, Delaware RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In June 2005, the Veteran submitted a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009) for additional disability due to VA medical treatment.  
Specifically, the Veteran alleged that a December 2002 
cervical spine tumor resection surgery, performed by VA, 
caused additional disabilities and/or aggravated pre-existing 
disorders.  In September 2008, the Board remanded the 
Veteran's claim for additional development, to include 
scheduling the Veteran for several VA examinations.

In general, when there is no willful misconduct by a veteran, 
additional disability resulting from VA hospital care is 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151.  To establish that VA fault in providing treatment 
proximately caused additional disability, there must be 1) 
actual causation and not just additional disability, 
continuance, or natural progress of a disease or injury 
(unless such progress was due to a failure to timely diagnose 
or properly treat the disease or injury), or failure of the 
veteran to follow medical instructions, and 2) either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or VA furnished 
treatment without the appropriate informed consent.  38 
C.F.R. § 3.361(c), (d) (2009).

In September 2008, the Board remanded the Veteran's claim 
because it found that the evidence of record was unclear as 
to which of the Veteran's then current disorders, if any, 
represented an additional disability that was caused by the 
December 2002 VA surgery.  Second, while the Chief of Staff 
of the Wilmington, Delaware VA Medical Center had provided an 
opinion that there was no evidence that the Veteran's 
quadriplegia resulted from carelessness, accident, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault by VA without informed consent, 
the Board found that an opinion as to whether the Veteran's 
quadriplegia was caused by a reasonably foreseeable event was 
not provided.  38 U.S.C.A. § 1151.  Third, although the RO 
determined that there was informed consent, the Board found 
the RO's analysis was inadequate because it did not discuss 
the issues of unsigned consent forms or compliance with 38 
C.F.R. 
§ 17.32(c) and (d) (2009).  38 C.F.R. § 3.361.  Fourth, the 
Board found that the RO had not addressed the issue of 
whether VA was negligent for not referring the Veteran for 
neurological examination prior to 2002.  And finally, the 
Board found that there was existing, relevant medical 
evidence that was not associated with the Veteran's claims 
file and that no attempts had been made to obtain such 
evidence.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board finds that the RO substantially 
complied with the September 2008 remand directives with the 
following exceptions.

A.  Additional Disability

Pursuant to the Board's September 2008 remand, the Veteran 
underwent an April 2009 psychiatric examination; April and 
August 2009 general medical examinations; and a May 2009 
neurological examination.  After these examinations were 
completed, the RO received or obtained private treatment 
reports, dated from September 2007 to January 2009.  These 
treatment reports demonstrated that the Veteran was involved 
in a motor vehicle accident on August 31, 2007.  
Specifically, the Veteran stated that he was a passenger on 
an employer-provided shuttle bus or van that turned fast and 
ran over a curb, causing him to fall forward onto a seat belt 
anchor.  Thereafter, the Veteran complained of and was 
treated for ongoing low back and neck pain with associated 
radiculopathy, and was referred for psychiatric evaluation.  
The initial treatment report, dated on September 25, 2007, 
demonstrated that the Veteran reported as his past medical 
history a broken finger approximately 6 years ago and no 
history of a motor vehicle or other work-related injury; no 
mention was made of the December 2002 cervical spine tumor 
resection surgery.  In December 2008, the diagnoses were 
lumbar spine disc disorder/herniation, lumbosacral 
radiculopathy, cervical spine disc syndrome, brachial 
radiculitis, and headaches syndrome.  These disorders were 
deemed to be "a direct result of the motor vehicle accident 
that occurred on August 31, 2007 for which he remains totally 
disabled."  Further, in January 2008, the Veteran stated 
that his past medical history included being stabbed in an 
unstated location on his lower left extremity on unstated 
date; a wound that the Veteran reported became infected and 
required surgical intervention.  The Veteran asserted that 
the stab wound resulted in "'nerve damage'" to his left 
leg.

The VA examinations scheduled pursuant to the September 2008 
remand were conducted prior to VA receiving or obtaining the 
private treatment reports demonstrating that the Veteran 
injured his spine as the result of a motor vehicle accident 
and that he apparently experienced lower left extremity nerve 
damage as the result of being stabbed.  Consequently, this 
evidence was not available for review by the examiners.  As 
such, the Board finds that a remand is warranted in order for 
the Veteran to undergo additional examinations to ascertain 
whether the December 2002 cervical spine tumor resection 
caused any additional disability, to include aggravating a 
pre-existing disorder or symptom.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).  The VA examiners must 
opine as to the etiology of any disorder or symptom claimed 
by the Veteran to be an additional disability caused by the 
December 2002 cervical spine tumor resection, incorporating 
the evidence demonstrating treatment for spinal injuries as 
the result of an August 31, 2007 motor vehicle accident and 
the evidence wherein the Veteran reported nerve damage 
secondary to a stab wound to his lower left extremity.   See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Mitleider v. 
Brown, 11 Vet App 181 (1998) (standing for the proposition 
that where non-service symptoms cannot be separated from 
service connected symptoms, all of the symptoms are treated 
as service connected).

B.  Informed Consent

The Veteran asserted that he did not give informed consent 
prior to the December 2002 cervical spine tumor resection 
surgery.  At the time of the Board's September 2008 remand 
there are several informed consent forms in the Veteran's 
file.  There was a December 5, 2002 request for 
administration of anesthesia and for performance of 
operations and other procedures noted the risks of bleeding 
and infection; the Veteran's signature was on the form.  The 
evidence of record also included a Transfusion of Blood 
consent form and Consent for Anesthesia Services form that 
were also signed by the Veteran, and two December 5, 2002 
Surgery Service Line Informed Consent Discussion and Patient 
Health Education forms noted that the Veteran had been 
advised verbally and in writing of the indications, risk, 
benefits, complications, and alternative treatment options, 
but were unsigned by the Veteran.  Moreover, in a May 2005 
lay statement, the Veteran's spouse stated that the surgeon 
who conducted the resection surgery told them prior to 
surgery that it was an "intense surgery," and that the 
Veteran might be "okay, or be a paraplegic, or on a 
respirator," but that if he didn't undergo the surgery, "he 
would have less than 2 years to live."  At the May 2008 
Board hearing, the Veteran and his spouse testified that they 
were not provided notice that quadriplegia was a risk of the 
surgery.  The Veteran's spouse testified that she and the 
Veteran were told that quadriplegia was a risk if the Veteran 
did not undergo the surgery.  

Informed consent requires a careful explanation by the 
practitioner who has primary responsibility for the patient 
or who will perform the particular procedure or treatment.  
38 C.F.R. § 17.32(c) (2009).  The practitioner must explain 
the nature of a proposed procedure or treatment, the expected 
benefits, reasonably foreseeable associated risks, 
complications or side effects, reasonable and available 
alternatives, and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c).  Informed consent must be appropriately 
documented, to include signature consent for all treatments 
or procedures that, among other things, require the use of 
sedation, anesthesia, or narcotic analgesia, or have a 
significant risk of complication or morbidity.  38 C.F.R. § 
17.32(d).  Minor deviations from these requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d).

Pursuant to the Board's September 2008 remand, the RO 
requested all consent forms associated with the Veteran's 
December 2002 cervical spine tumor resection.  In response, 
the RO received an October 2002 consent form for the 
intravenous administration of contrast material for magnetic 
resonance imaging at an Ears, Nose, and Throat Clinic; the 
Veteran's name was listed at the top of the form, but the 
Veteran did not sign the form.  The RO also received an 
October 2002 consent form for the intravenous administration 
of contrast material for magnetic resonance imaging at an 
Ears, Nose, and Throat Clinic, concerning and signed by 
someone other than the Veteran.  In addition to the consent 
forms already of record, the RO was informed that these were 
the only consent forms available that were associated with 
the December 2002 cervical spine tumor resection.  In the 
October 2009 Supplement Statement of the Case, the RO 
discussed the efforts undertaken to obtain all of the 
relevant consent forms, but did not discuss whether the 
Veteran was informed in compliance with 38 C.F.R. § 3.361 and 
38 C.F.R. § 17.32.  As such, the Board finds that the RO did 
not substantially comply with the directives of the September 
2008 remand with respect to determining whether the Veteran 
gave his informed consent to the December 2002 cervical spine 
tumor resection surgery.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is remanded for the following action:

1. The RO must obtain VA medical opinions 
to determine the existence and etiology of 
residuals of the December 2002 cervical 
spine tumor resection surgery.  The claims 
file must be made available to and 
reviewed by each examiner.  The examiners 
must report all pertinent symptomatology 
and findings in detail.  A complete 
rationale for any opinion expressed must 
be given, to include citation to specific 
evidence in the record.   When rendering 
their opinions, the examiners must 
incorporate the treatment reports 
demonstrating that the Veteran received 
ongoing treatment for spinal injuries 
following a motor vehicle accident on 
August 31, 2007, and the treatment reports 
demonstrating that he experienced nerve 
damage as a result of a stab wound to his 
lower left extremity.  If any examiner 
cannot provide the requested opinion 
without resorting to speculation, the 
examiner must explain in detail why 
speculation is required.  The reports must 
be typed.

The RO must schedule the Veteran to 
undergo an examination conducted by an 
internal medicine specialist or a 
physician similarly situated to determine 
whether the December 2002 cervical spine 
tumor resection surgery caused additional 
disability, to include, but not limited to 
quadriplegia; obesity; heart disease; 
sleep apnea; diabetes; erectile 
dysfunction; right-sided weakness; head 
pain or headaches; neurogenic bladder, 
neurogenic bowel, or cognitive 
dysfunction; and pseudomeningocele.  The 
examiner must also provide opinions 
regarding whether the December 2002 
surgery aggravated any pre-existing 
disorders beyond their natural course.

The RO must schedule the Veteran to 
undergo an examination conducted by a 
neurosurgeon or a physician similarly 
situated to determine whether the December 
2002 cervical spine tumor resection 
surgery caused additional disability, to 
include, but not limited to quadriplegia; 
obesity; heart disease; sleep apnea; 
diabetes; erectile dysfunction; right-
sided weakness; head pain or head aches; 
neurogenic bladder, neurogenic bowel, or 
cognitive dysfunction; and 
pseudomeningocele.  The examiner must also 
provide opinions regarding whether the 
surgery aggravated any pre-existing 
disorders beyond their natural course.

The RO must schedule the Veteran to 
undergo an examination conducted by a 
psychiatrist to determine whether the 
December 2002 cervical spine tumor 
resection surgery caused any psychiatric 
disorder found, to include, but not 
limited to, depression.  The examiner must 
also provide an opinion as to whether the 
December 2002 cervical spine tumor 
resection surgery aggravated any pre-
existing psychiatric disorders beyond 
their natural course.

2.  The examination reports must be 
reviewed by the RO to ensure they are in 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall, 11 Vet. 
App. at 271.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  Specifically, the RO must 
address the issue of whether the Veteran 
experienced additional disability as a 
result of the December 2002 cervical spine 
tumor resection surgery, to include 
aggravation of a pre-existing disorder 
beyond its natural course.  If and only if 
the RO determines that the Veteran 
experienced additional disability due to 
the December 2002 cervical spine tumor 
resection surgery, the RO must then 
address whether or not the evidence of 
record demonstrated that informed consent 
for the December 2002 cervical spine tumor 
resection surgery was obtained from the 
Veteran in compliance with 38 C.F.R. §§ 
3.361, 17.32.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative. After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

